 

UNITED  STATES   

SECURITIES  AND  EXCHANGE  COMMISSION   

Washington, D.C. 20549  

 

 

FORM  8-K   

 

CURRENT  REPORT   

PURSUANT TO SECTION 13 OR 15(d) OF THE

SECURITIES EXCHANGE ACT OF 1934

 

Date of Report (Date of Earliest Event Reported): June, 13, 2014 (June 10, 2014)

 

HPIL HOLDING

(Exact name of registrant as specified in its charter)  

 

 

 

Nevada

333-121787

20-0937461

(State or other jurisdiction

of incorporation)

(Commission

File Number)

(IRS Employer

Identification No.)

 

 

7075 Gratiot Road, Suite One

Saginaw, MI

48609

(Address of principal executive offices)

(Zip Code)

 

 

(248) 750-1015

(Registrant’s telephone number, including area code)

 

 

Check the appropriate box below if the Form 8-K filing is intended to
simultaneously satisfy the filing obligation of the registrant under any of the
following provisions:

 

[  ] Written communications pursuant to Rule 425 under the Securities Act (17
CFR 230.425)

 

[  ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR
240.14a-12)

 

[  ] Pre-commencement communications pursuant to Rule 14d-2(b) under the
Exchange Act (17 CFR 240.14d-2(b))

 

[  ] Pre-commencement communications pursuant to Rule 13e-4(c) under the
Exchange Act (17 CFR 240.13e-4(c))

 

 

 

 

 

Item 1.01 Entry into a Material Definitive Agreement. 

 

            On June 10, 2014, HPIL Holding’s wholly owned subsidiary, HPIL
ENERGYTECH Inc. (“HPIL ET”), entered into a Service and Consulting Agreement
(the “Agreement”) with O.R.C. SRL a private company focused on investing in the
energy sector (“O.R.C.” ); O.R.C. and HPIL ET may be referred to herein
individually as a “Party” or, collectively, as the “Parties” .  Pursuant to the
Agreement, beginning on June 10, 2014, HPIL ET will provide to O.R.C. certain
consulting and other services (the “Services”), as more fully described in the
Agreement.  In consideration of the Services provided by HPIL ET, O.R.C. has
agreed to compensate HPIL ET in the amount of USD $30,000 per month throughout
the term of the Agreement.  The term of the Agreement is two (2) years unless
terminated earlier by either Party pursuant to the terms and conditions of the
Agreement.

 

            The foregoing summary of the Agreement is not complete and is
qualified in its entirety by reference to the complete text of the Agreement,
which is filed as Exhibit 10.1 to this Current Report on Form 8-K and
incorporated in this Item 1.01 by reference.

 

Item 8.01 other events. 

 

            On June 13, 2014, HPIL Holding published a press release announcing
the Agreement.  A copy of the press release is filed as Exhibit 99.1 to this
Current Report on Form 8-K.

 

Item 9.01 Financial Statements and Exhibits.  

 

            (d)  Exhibits

 

Exhibit                       Description 

 

10.1                             Service and Consulting Agreement entered into
by and between HPIL ET and O.R.C. on June 10, 2014

 

99.1                             Press Release dated June,13, 2014

 

 

 

--------------------------------------------------------------------------------

 

 

SIGNATURES

Pursuant to the requirements of the Securities Exchange Act of 1934, as amended,
the registrant has duly caused this Report to be signed on its behalf by the
undersigned thereunto duly authorized.

 

                                                                           
      

 

 

HPIL Holding

(Registrant)

                                                                         

                                                                           

Date:    June,13, 2014

By: /S/ Nitin Amersey

Nitin Amersey

Director, Chief Financial Officer, Treasurer and

Corporate Secretary

 

 

 

 